The opinion of the court was delivered by
Lowrie, J.
— In an action for work and labor done, the defendant may defalcate for any damages which he may have suffered by the careless or unskilful manner in which the work was done; but he cannot set off the damages which the plaintiff may have done to him in another and independent transaction. It follows, therefore, that the injuries, for which the defendants claim compensation in this case, are not admissible by way of set-off in this action. It has been so often decided that municipal corporations are not answerable for any injury arising from the grade which they give to their streets, that this element of the defence must, of course, be set aside.
One of these defendants is a minor, and was so when the lien was filed; but that does not at all affect this remedy against the land, further than requiring that she appear by guardian. He has the custody of her property, and is quite as able to ascertain all the facts relating to the validity of this lien, as if the property were his own. If he can discover no fact that will justify an affidavit of defence, he would find some trouble in making an available defence before a jury.
Judgment affirmed.